Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                              CLAIM INTERPRETATION
Claim limitation “ an advertisement determination module to analyze; a communication module  to transmit ”of claims 18-31 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description  discloses the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
                                                            Double patenting
Claims 18; 20-25; 27-32; 34-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10484756. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the referenced US. Patent and would be covered by any patent granted on that copending application since the referenced US. Patent and the instant application are claiming common subject matter, as follows:

Claim 18 of the current application corresponds to claim 1 of US. Pat(10484756).
Claim 20 of the current application corresponds to claim 2 of US. Pat(10484756).
Claim 21 of the current application corresponds to claim 4  of US. Pat(10484756).
Claim 22 of the current application corresponds to claim 5  of US. Pat(10484756).
Claim 23 of the current application corresponds to claims 3 and 6  of US. Pat(10484756).
Claim 24 of the current application corresponds to claims 7 and 17  of US. Pat(10484756).
Claim 25 of the current application corresponds to claim 8  of US. Pat(10484756).
Claim 27 of the current application corresponds to claim 12  of US. Pat(10484756).
Claim 28 of the current application corresponds to claim 10  of US. Pat(10484756).
Claim 29 of the current application corresponds to claim 5 of US. Pat(10484756).
Claim 30 of the current application corresponds to claim 9  of US. Pat(10484756).
Claim 31 of the current application corresponds to claims 7 and 17  of US. Pat(10484756).
Claim 32 of the current application corresponds to claims 11 and 18  of US. Pat(10484756).
Claim 34 of the current application corresponds to claim 12  of US. Pat(10484756).
Claim 35 of the current application corresponds to claims 14  and 20  of US. Pat(10484756).
Claim 36 of the current application corresponds to claim 15  of US. Pat(10484756).
Claim 37 of the current application corresponds to claims 13 ; 16 and 19  of US. Pat(10484756).

Claims 18; 20-25; 27-32; 34-37 of the instant application are broader in every aspect than claims 1-20 of the US. Patent and is therefore an obvious variant thereof.
                                                            Claims rejections-35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knee(US.Pub.No.20100166389) in view of Garrison (US.Pub.No.20080162451).

Regarding claim 18, Knee et al disclose a data server of a media content distribution system, wherein the media content distribution system comprises a plurality of additional data servers connected by a network, wherein the data server is connected to a media consumption device and the plurality of additional data servers by the network, the data server comprising: a processor; a memory coupled to the processor(see fig.1 where multiple sources are connected together; 0023-0024; processors (e.g., Motorola 68000 family processors), memory,0034);

an advertisement determination module to: select the plurality of non-identical substantially similar frames of the commercial(In response to receiving a skip instruction, the interactive media guidance application may identify the advertisement data associated with the skipped advertisement,0065-0066; 0082); and

a communication module to transmit the media content, including the commercial and an indication of the selected plurality of non-identical substantially similar frames of the commercial, to the media consumption device over the network in response to receipt of a request for the media content(see fig.1; Media source 120 may be configured to transmit signals over any suitable communications path 122 including, for example, a satellite path, a fiber-optic path, a cable path, an Internet path, or any other suitable wired or wireless path,0024; advertisement data may be distributed in conjunction with transmitted content or media,0040;0060-0063; 0066; 0078;0082;0044).

But did not explicitly disclose analyze a commercial of media content to identify a plurality of non-identical substantially similar frames of the commercial.

However, Garrison et al disclose analyze a commercial of media content to identify a plurality of non-identical substantially similar frames of the commercial(many commercials end with the product being centered in the frame with a tag line or phrase printed around it. Processor 125 can identify the last 100 or so frames of a commercial by looking backwards from a triggering event. Once processor 125 has identified the end of the commercial, particular areas of the frames may be analyzed for luminance or chrominance values. This is particularly useful for identifying commercials where the product has a particular trade dress (e.g., shape and color to a bottle),0030).

It would have been obvious before the effective filing date of the claimed invention to incorporate the teaching of Garrison  to modify Knee by analyzing multiple frames of a commercial for the purpose of identifying specific parameters associated with the commercial accordingly.

Regarding claim 19, Knee et al disclose wherein the communication module is to stream the media content from one of the plurality of additional data servers and stream the media content to the media consumption device(see fig.1; 0024; an Internet server,0033; 0036).

Regarding claim 20, Knee et al disclose wherein the advertisement determination module is further to learn a reference time slot based on other media content,
wherein to select the plurality of non-identical substantially similar frames of the commercial comprises to select the plurality of non-identical substantially similar frames of the commercial based on the learned reference time slot(a reference to the final frame or a time stamp ,0044-0045; 0069;0082).

Regarding claim 21, Knee et al disclose wherein to analyze the commercial to identify the plurality of non-identical substantially similar frames of the commercial comprises to analyze the commercial for a logo or phrase associated with a product or service advertised in the commercial, and wherein to select the plurality of non-identical substantially similar frames of the commercial comprises to select the plurality of non-identical substantially similar frames of the commercial based on inclusion of the logo or phrase(the advertiser's logo is displayed while the user fast-forwards through a commercial, 0003;0066; substitute media displayed in overlay 802 may be an image, a video frame from the advertisement, a logo, a graphic, a shorter video or advertisement, or any other suitable substitute media instead of the original advertisement. The advertiser may select particular substitute media to entice the user to view the advertisement in its entirety (e.g., by showing an attractive image, or a video clip of an introduction to the advertisement) and/or to purchase the product or service being advertised,0069;0082;0074; 0044-0045).

Regarding claim 22, Knee et al disclose wherein to identify the plurality of non-identical substantially similar frames of the commercial comprises to select the plurality of non-identical substantially similar frames of the commercial based on a reference time slot at which a frame of the plurality of frame occurs(a reference to the final frame or a time stamp ,0044-0045; 0069;0082;0078).

Regarding claim 23, Knee et al disclose  wherein to select the plurality of non-identical substantially similar frames of the commercial comprises to: identify the end of the commercial, and select a frame of the plurality of frames of the commercial that occurs at a reference point in time prior to the end of the commercial(the advertisement data may include information related to the length of the advertisement (e.g., a reference to the final frame or a time stamp) to identify the end of the advertisement in a recording. The advertisement data may include a flag that identifies the video frames of an advertisement,0045; the interactive media guidance application may use advertisement data associated with the advertisement (e.g., advertisement data in-band to the advertisement itself) to identify the time or video frame at which the advertisement ends,0060;  the interactive media guidance application may always select a specific sub-portion of the advertisement (e.g., the first three seconds of an advertisement) to display when the full advertisement is skipped,0078).

Regarding claim 24, Knee et al disclose  wherein the advertisement determination module is further to: search the media content for the commercial, and determine an advertisement in response to identification of the commercial in the media content(interactive media guidance application may identify, from the advertisement data, an image, a frame from the advertisement, a video clip, an audio clip, a logo, or any other substitute media,0082; advertisement data associated with the advertisement may comprise or identify substitute media to display when the advertisement is skipped during playback of the video,0009-0010; he interactive media guidance application may process the in-band or out-of-band media, or process the data stream to obtain the advertisement data (e.g., extract an identifier, instructions, or a URL from a data component within an MPEG-2 transport stream),0040;0044-0045).

Regarding claim 25, it is rejected using the same ground of rejection for claim 18.
Regarding claim 26, it is rejected using the same ground of rejection for claim 19.

Regarding claim 27, Knee et al disclose wherein the advertisement determination module is further to learn a reference time slot based on other media content, wherein to identify the plurality of non-identical substantially similar frames of the commercial comprises to identify the plurality of non-identical substantially similar frames of the commercial based on the learned reference time slot(a reference to the final frame or a time stamp ,0044-0045; 0069;0082; advertisement data associated with the advertisement may comprise or identify substitute media to display when the advertisement is skipped during playback of the video,0009-0010; he interactive media guidance application may process the in-band or out-of-band media, or process the data stream to obtain the advertisement data (e.g., extract an identifier, instructions, or a URL from a data component within an MPEG-2 transport stream),0040;0044-0045 ).

Regarding claim 28, it is rejected using the same ground of rejection for claim 21.
Regarding claim 29, it is rejected using the same ground of rejection for claim 22.
Regarding claim 30, it is rejected using the same ground of rejection for claim 23.
Regarding claim 31, it is rejected using the same ground of rejection for claim 24.
Regarding claim 32, it is rejected using the same ground of rejection for claim 18.
Regarding claim 33, it is rejected using the same ground of rejection for claim 19.
Regarding claim 34, it is rejected using the same ground of rejection for claim 20.
Regarding claim 35, it is rejected using the same ground of rejection for claim 21.
Regarding claim 36, it is rejected using the same ground of rejection for claim 22.
Regarding claim 37, it is rejected using the same ground of rejection for claim 23.
                                                                      Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN D SAINT CYR/Examiner, Art Unit 2425                                                                                                                                                                                                        
/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425